Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 and 16 in the reply filed on March 26, 2021 is acknowledged.  
The traversal is on the ground(s) that Groups II and III depend from Group I.  This is not found persuasive because as explained in the previous correspondence, while the different groups share the features of claim 1, these features are not a special technical feature as it does not make a contribution over the prior art in view of the multiple references cited in both PCT/ISA/210 and PCT/ISA237. Additionally, examiner also refers to the anticipator reference of US 4,967,733 applied below, which demonstrates that there is known special technical feature in claim 1.
The requirement is still deemed proper and is therefore made FINAL.








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "framework-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "- like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 11 recites the limitation "the floor module" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, with respect to claim 11, the examiner notes the claim is generally indefinite and unclear as to what the applicant is trying to claim. For example, it is difficult to follow recitations such as those in lines 3-5 “wherein in the operational state of the supply scaffold, or is a core module, which is designed to be arranged on the floor module in the operational state the supply scaffold.” Is the applicant trying to claim both a floor module and a core module in claim 11? The current claim language is quite indefinite and unclear. Applicant should thoroughly review this claim to make sure all components and features are clearly claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rousseau (US 4,967,733), as best understood in light of the above rejections.
Rousseau discloses
1. A supply scaffold (figure 1) capable of being arranged/used in an interior of a tower of a wind power installation, the supply scaffolding comprising: 
a plurality of scaffold modules arranged stacked relative to one another and coupled together (figure 1 & 6, 6a), 
wherein, in an operational state of the supply scaffold, a first scaffold module (14,16, 18, 20, 22) of the plurality of scaffold modules is formed as a floor module and is arranged so as to stand on a floor of the tower or a base platform of the tower (figure 1), and 

2. The supply scaffold as claimed in claim 1, wherein the supply scaffold is designed and arranged so as to be operated while the tower is being erected (note, as best understood, applicant is only claiming the scaffold for use in a tower, and this claim is directed to purely functional limitations, as in the scaffold can be arranged/positioned/used in a tower while being constructed, which this reference is clearly capable of as it is designed to be used by workers at varying elevations and can be built/extended along with the height of the tower).  
3. The supply scaffold as claimed in claim 1, wherein one or more of the plurality of scaffold modules has a framework-like lattice structure (lattice structure between 18a & 20; figure 1).  
4. The supply scaffold as claimed in claim 1, wherein the floor module has an open sidewall (figure 1).  
5. The supply scaffold as claimed in claim 1, wherein the supply scaffold has a ladder or a climbing aid (horizontal members extending between 18a & 20a and 18b & 20b, etc.).  
6. The supply scaffold as claimed in claim 1, wherein the supply scaffold has an elevator module (84).  
7. The supply scaffold as claimed in claim 6, wherein the elevator module is arranged in an interior of the supply scaffold, and wherein the elevator module is 
8. The supply scaffold as claimed in claim 6, wherein the supply scaffold has a riser device (66) that engages with a riser element (62) of the elevator module (figure 4).  
9. The supply scaffold as claimed in claim 8, wherein the supply scaffold has a drive (motor 74; figures 2 & 3) configured to drive at least one of the riser device or the riser element.  
10. The supply scaffold as claimed in claim 1, wherein at least one of:
the supply scaffold has one or more first fastening elements for fastening the supply scaffold to an interior wall of the tower, 
the supply scaffold has one or more second fastening elements for fastening supply elements to a sidewall of the supply scaffold, or 
the supply scaffold has a platform (84) arranged displaceably on the supply scaffold (figure 1).  
11. A scaffold module for a supply scaffold (figure 1), wherein the scaffold module is the floor module and is designed to be arranged so as to stand on the floor of the tower or a base platform of the tower, wherein in the operational state of the supply scaffold, or is a core module, which is designed to be arranged on a floor module in the operational state of the supply scaffold (as noted above, as best understood, applicant is only claiming the scaffold for use in a tower, and this claim is directed to purely functional limitations, as in the scaffold can be arranged/positioned/used in a tower while being constructed, which this reference is clearly capable of as it is designed to be 
16. The supply scaffold as claimed in claim 9, wherein the drive is arranged on or in the elevator module (figures 1-4).   


Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kristensen (US 2010/0122508).
Kristensen discloses:
12. A tower (figure 1) comprising a supply scaffold (figures 2 & 3) in an interior of a tower of a wind power installation (figures 2 & 3), the supply scaffolding comprising: 
a plurality of scaffold modules arranged stacked relative to one another and coupled together (figures 2-3), 
wherein, in an operational state of the supply scaffold, a first scaffold module (14,14’,16,21, 22,22’) of the plurality of scaffold modules is formed as a floor module and is arranged so as to stand on a floor of the tower or a base platform of the tower (figure 2 @ 9, 15), and 
wherein a second scaffold module (14,14’,16’) of the plurality of scaffold modules is formed as a core module and is arranged on the floor module (figures figure 2).  
13. A wind power installation, comprising the tower as claimed in claim 12 (figures 1-3 & see rejection of 12 above).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289.  The examiner can normally be reached on M-W 8:00-4:00, R 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634